— Proceeding under article 78 of the Civil Practice Act. The petitioner applied for a license to operate a retail liquor store. His application was denied by the unanimous decision of the New York city alcoholic beverage control board and by the State liquor Authority on the ground that public convenience will not be served by granting a license. Determination unanimously confirmed, with ten dollars costs and disbursements. The determination was not unreasonable or arbitrary. Furthermore, we think that in the circumstances shown here there is no right to a judicial review of the actions of the boards. (Alcoholic Bev. Control Law, § 121; Matter of Calvary Pres. Ch. v. State Liquor Authority, 249 App. Div. 288; affd., 275 N. Y. 552; Matter of Bakeman v. Mulrooney, 243 App. Div. 650.) Davis, Johnston, Adel and Close, JJ., concur; Lazansky, P. J., concurs in result.